Citation Nr: 1619916	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-22 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or herbicides.

2.  Entitlement to service connection for a heart disability other than hypertension, to include as secondary to service-connected diabetes mellitus and/or herbicides.

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an effective date earlier than April 20, 2010 for the assignment of a 40 percent disability rating for service-connected diabetes mellitus, type II.

7.  Entitlement to an effective date earlier than January 23, 2012 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife, B.J.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, June 2010, June 2011, February 2012, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia; Augusta, Maine; and Detroit, Michigan.  The case is currently under the jurisdiction of the RO in Detroit, Michigan.

In May 2012, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  In February 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the claims file.

With regard to the peripheral neuropathy issue, the Board notes that because during the February 2016 Board hearing, it was identified as on appeal and testimony was taken on it, the Board has taken jurisdiction over it.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issues of entitlement to service connection for hypertension, a heart disability other than hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied service connection for hypertension.

2.  The evidence presented since the May 2004 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

3.  The Veteran does not have a current diagnosis of peripheral vascular disease of the lower extremities.

4.  A claim for an increased evaluation for the Veteran's service-connected diabetes mellitus was received by VA on April 20, 2010.

5.  Medical and other evidence dated from April 20, 2009 to April 20, 2010 does not demonstrate that the Veteran's service-connected diabetes mellitus required insulin, restricted diet, and regulation of activities during that period of time.

6.  The evidence fails to show a factually ascertainable increase in the Veteran's diabetes mellitus prior to April 20, 2010.

7.  The Veteran's March 2005 claim for service connection for peripheral neuropathy of the lower extremities was denied in a June 2005 rating decision which subsequently became final. 

8.  On April 17, 2009, the RO received a new claim for service connection for peripheral neuropathy of the lower extremities and on February 26, 2010, the RO received the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  

9.  In a July 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, effective January 23, 2012, the date of a VA examination for diabetes.

10.  Peripheral neuropathy of the lower extremities was first established by means of an August 23, 2010 EMG (electromyography) study.  
      
11.  Peripheral neuropathy of the upper extremities was first established by an October 2008 EMG.  

CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for peripheral vascular disease of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  The criteria for the assignment of an effective date earlier than April 20, 2010, for the grant of an evaluation of 40 percent disabling for diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400, 4.120, Diagnostic Code (DC) 7913(2015).

5.  The criteria for an effective date of August 23, 2010, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5109A, 5110(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.400 (2015).

6.  The criteria for an effective date of February 26, 2010, for the grant of service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5109A, 5110(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the hypertension issue, as the Board's decision to reopen this claim is completely favorable, no further action is required to comply with VA's notice and assistance obligations.  However, consideration of the merits of such claim is deferred pending additional development. 

With regard to the effective date claims, notice was provided in May 2009 and March 2010 letters.  With respect to the peripheral vascular disease issue, VA's notice requirements were satisfied by March 2010 and January 2012 letters.

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the Veteran's service treatment records, lay statements, and records of his post-service treatment.

Additionally, VA obtained a medical opinion germane to the Veteran's claimed peripheral vascular disease in April 2010.  The medical opinion is adequate.  It reflects consideration of the Veteran's medical history, and described the disability in sufficient detail so that the Board's evaluation of will be fully informed.

VA provided the Veteran with a hearing before the undersigned VLJ in February 2016.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Consequently, no further assistance to the appellant with the development of evidence is required.

1. Claim to reopen service connection for hypertension

The RO previously denied his claim in a May 2004 rating because the medical evidence at that time indicated that there was no cause-and-effect relationship between the Veteran's hypertension and service-connected diabetes.  The RO's May 2004 decision became final because no notice of disagreement or new and material evidence was received within one year of its issuance.  To reopen a previously denied claim, new and material evidence must be submitted.  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In the August 2007 claim to reopen, the Veteran's attorney noted that the National Academy of Sciences (NAS) announced that, after an extensive review of studies and medical literature published since 2004, it found there was suggestive evidence of an association between those exposed to herbicides while serving in Vietnam, and the development hypertension.  As this is indicative of a link between herbicide exposure in Vietnam and hypertension, this satisfies the low threshold for reopening.  

2. Entitlement to service connection for peripheral vascular disease of the lower extremities

In connection with the Veteran's claim, he was afforded a VA arteries examination in April 2010.  Significantly, the examiner indicated that there was no evidence of peripheral vascular disease.  Specifically, the examiner wrote that while the Veteran was at risk for peripheral vascular disease due to having coronary artery disease, his ABI (ankle-brachial index) tests were normal.  While private treatment records show impressions of peripheral nerve disease and peripheral neuropathy of the lower extremities (for which service connection is already in effect) they do not show a diagnosis of peripheral vascular disease of the lower extremities.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent evidence of current peripheral vascular disease of the lower extremities, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

3. Effective date earlier than April 20, 2010 for the assignment of a 40 percent disability rating for service-connected diabetes mellitus, type II

The Veteran seeks an effective date prior to April 20, 2010, for the grant of an evaluation of 40 percent for his service-connected diabetes mellitus.  He contends that the effective date for this increase should be earlier than April 20, 2010 as his activities were regulated for as long as he had required the use of insulin (approximately March 2006).  

In this case, the RO granted service connection for diabetes mellitus in a May 2004 rating decision, assigning an initial 20 percent disability rating effective February 27, 2003.  This 20 percent rating was continued by rating decision dated in June 2005.  The Veteran did not file a timely notice of disagreement as to either the May 2004 or June 2005 decisions and no evidence pertinent to the claim was received within one year of the June 2005 decision.  On April 20, 2010, the Veteran filed for an increase and in a February 2012 rating decision, the RO granted a 40 percent evaluation effective April 20, 2010, the date of the most recent claim.  The Veteran then timely disagreed with the effective date assigned. 

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").

A review of the record fails to disclose evidence that the Veteran's disability increased in severity during the one year period prior to his date of claim as to permit an award of a 40 percent rating earlier than April 2010.   

Under Diagnostic Code 7913, diabetes mellitus is rated, at 20 percent when it requires insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated. 38 C.F.R. § 4.119.  Note (1) following DC 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under DC 7913.  The term "regulation of activities" is defined as an "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a claimant's diabetes to warrant a rating in excess of 20 percent, "it must be shown that a regulation of these activities is medically necessary."  Id.   

A review of the evidence reflects that while the Veteran was seen for outpatient health treatment by VA in the year prior to April 20, 2010, the criteria for a 40 percent rating were not indicated.  A November 2009 VA treatment record shows that the Veteran was exercising three times per week and indicates he was not on a special diet.

In addition, to the medical evidence, the Veteran and his wife testified before the RO in May 2012 and the Board in February 2016.  In their testimony, the Veteran and his wife indicated that his activities had been restricted ever since he began requiring insulin in March 2006.  Specifically, the Veteran could not climb ladders anymore, had to eat at certain times of the day, and had trouble driving.  This, however, does not appear to be medically indicated avoidance of strenuous activities.  Accordingly, the evidence does not show an ascertainable increase in the disability within the year prior to the April 2010 date of claim.  As such, an earlier effective date for a 40 percent rating for this disability is not warranted. 


4.  Effective date earlier than January 23, 2012 for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities

The Veteran contends that the effective date for his award of service connection for peripheral neuropathy of the bilateral upper and lower extremities should be earlier than January 23, 2012.  Specifically, during the February 2016 Board hearing he testified that he had been wearing diabetic shoes since 2003 and, thus, had been experiencing peripheral neuropathy of the lower extremities since at least that time.  

The record reflects that the Veteran submitted a formal claim for service connection for bilateral peripheral neuropathy in March 2005.  In connection with this claim, the Veteran submitted a March 2005 statement from his private treating physician, Dr. S.L.D., in which it was noted that the Veteran was newly diagnosed with peripheral neuropathy in January 2005.  The Veteran was afforded a VA examination in May 2005 which noted complaints of painful feet but found that there was no clear evidence of neuropathy.  The RO denied service connection for peripheral neuropathy in a June 2005 rating decision based on no current disability.  The Veteran did not timely appeal that denial, and it became final.

On April 17, 2009, the Veteran filed a new claim for service connection for peripheral neuropathy of the lower extremities and, on February 26, 2010, the Veteran filed a claim for service connection for peripheral neuropathy of the upper extremities.  

In the context of claims reopened based on new and material evidence, the effective date of the award of service connection shall be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (r).  

In connection with the 2009 and 2010 claims, the RO obtained additional private treatment records including an October 2007 EMG which, however, did not reveal a clear cause for the abnormalities noted.  An October 16, 2008 EMG of the upper extremities also was obtained.  This revealed an impression of bilateral median neuropathies of the wrist consistent with carpal tunnel syndrome, although it was noted the diagnosis did not adequately explain the Veteran's symptoms at that time.  Later, an August 23, 2010 EMG of the lower extremities reflected an impression of sensorimotor peripheral neuropathy with both demyelination and axonal loss that was considered consistent with diabetic neuropathy. 

In January 2012, the was afforded a VA diabetes examination.  This examination report shows that the Veteran suffers from polyneuropathy of the bilateral upper and lower extremities which was related to his diabetes.  Notably, this examination report referenced the October 2008 EMG pertaining to the upper extremities and the August 2010 EMG pertaining to the lower extremities to support this conclusion.  

In a July 2012 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities, effective January 23, 2012, the date of the VA examination for diabetes.

With regard to the lower extremities, since the August 2010 EMG report contains the first definitive diagnosis of the condition, and this is after receipt of the Veteran's 2009 claim to reopen, the August 2010 EMG report represents the date entitlement arose.  Accordingly, the effective date for service connection for peripheral neuropathy of the bilateral lower extremities is August 23, 2010, the later as between the date of the claim to reopen and the date entitlement arose. 

With regard to the upper extremities, the Board finds that the earliest possible effective date for service connection for peripheral neuropathy of the bilateral upper extremities is the February 26, 2010, date of claim.  It is reasonable to conclude the October 2008 EMG findings revealed the presence of the condition in the upper extremities since the January 2012 VA examiner relied on the October 2008 report to support the diagnosis.  As the claim to reopen was filed on February 26, 2010, after the diagnosis, the date of claim is the later date as between when entitlement arose (i.e., the diagnosis), and the date of the claim for benefits.  Accordingly, the effective date of service connection for peripheral neuropathy of the bilateral upper extremities is February 26, 2010, the date of receipt of his claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

The claim of entitlement to service connection for a hypertension is reopened, and, to this extent only, the appeal is granted.

Service connection for peripheral vascular disease of the lower extremities is denied.  

An effective date prior to April 20, 2010, for the assignment of a 40 percent evaluation for diabetes mellitus is denied.

Entitlement to an earlier effective date for service connection for peripheral neuropathy of the bilateral lower extremities to August 23, 2010, is granted.

Entitlement to an earlier effective date for service connection for peripheral neuropathy of the bilateral upper extremities to February 26, 2010, is granted.


REMAND

As mentioned above, the Veteran's attorney noted that the NAS had published findings indicating that there was suggestive evidence of an association between hypertension and those exposed to herbicides while serving in Vietnam.  

The suggestive evidence of an association can arguably be sufficient to establish an "indication" that a current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A(d)(2)(B).  Indeed, the Court has described this statutory threshold as being low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, no opinion has been rendered as to whether the Veteran's hypertension is related to the Veteran's presumed exposure to herbicides.  As such, on remand, an opinion should be obtained to address this particular theory of entitlement.

With regard to the claim for service connection for a heart disability other than hypertension, that should be deferred pending the outcome of the hypertension issue, since it appears hypertension produced left ventricular hypertrophy.  

With regard to the bilateral hearing loss and tinnitus issues, the Veteran submitted an October 2015 statement from Dr. M. McShane which relates the Veteran's bilateral hearing loss and tinnitus to the Veteran's military service.  However, the RO does not appear to have considered this statement in the context of the Veteran's appeal.  This needs to be accomplished.  Likewise, any additional relevant records of treatment should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional relevant records of treatment (including VA treatment) he wishes to be considered in connection with this appeal.  These records should be sought and associated with the claims file.  

2. After completion of the above development, schedule the Veteran for a VA heart examination in order to determine the etiology of the Veteran's hypertension.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to the Veteran's in-service exposure to herbicides in Vietnam.  In expressing the opinion, the examiner is asked to consider the National Academy of Science Institute of Medicine reports that there is suggestive evidence of an association between exposure to Agent Orange and hypertension.  A detailed rationale is requested for any opinion expressed.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

3. After undertaking any additional development as may become indicated upon review of the additional evidence and reviewing all the evidence of record, to include the October 2015 statement from Dr. McShane concerning the etiology of the Veteran's hearing loss and tinnitus, re-adjudicate the claims on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


